                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

Civil Action No. 18-cv-01351-RBJ-MEH

KENT VU PHAN,

       Plaintiff,

v.

HAMMERSMITH MANAGEMENT, INC.,

       Defendant.


          RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE


Michael E. Hegarty, United States Magistrate Judge.

       Before the Court is Defendant Hammersmith Management, Inc.’s Motion to Dismiss. ECF

No. 19. In the Motion, Defendant seeks to dismiss Plaintiff’s claims under the Americans with

Disabilities Act (“ADA”), claims for “environmental harassment,” and Colorado tort claims

alleged in the “Amendment Complaint and Jury Demand Continuing Violation, Continuing Claim

Cases: 16-cv-03111, 17-cv-02830” (“Amended Complaint”). Defendant argues that Plaintiff’s

ADA claims have already been dismissed with prejudice by Senior Judge Lewis T. Babcock, and

that Plaintiff’s “environmental harassment” and Colorado tort claims are barred by the doctrine of

res judicata and the applicable statute of limitations. Additionally, at the Tenth Circuit’s direction,

I address the issue of whether Plaintiff has alleged plausible claims for premises liability or breach

of contract under Colorado law. Ultimately, I conclude those claims fail as well. For the reasons

that follow, I respectfully recommend that the Motion be granted.
                                                               BACKGROUND

I.            Statement of Facts

              Plaintiff proceeds in this action pro se, and his Amended Complaint is vague, prolix, and

at times difficult to discern. The following factual allegations, liberally construed, are taken as

true for analysis under Fed. R. Civ. P. 12(b)(6) pursuant to Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009).

              Plaintiff first detected contamination and air pollution under the bedroom of his

condominium on June 18, 2015. ECF No. 14 at 5. “Red Sky Condominium Building Manager”

Dale Smith (“Smith”) and “Red Sky Condominium Director” Henry Hipple (“Hipple”) visited

Plaintiff’s unit after he discovered the contamination. Id. Plaintiff made requests to the “HOA1

Director” and the “HOA’s Manager” for the contamination to be removed, but no action was taken

to address the problem. Id. Plaintiff waited until the end of July, but when the contamination

remained, he filed a lawsuit, apparently in Arapahoe County District Court.2 Id. at 5-6.

              After Plaintiff filed that lawsuit, the “HOA” stopped cleaning the trash in the hallway

between units “H-106 and H-108” and around the staircase. Id. at 6. This occurred sometime in

2015. See id. at 9. In January 2017, Defendant entered into a contract, apparently with the HOA,

for Defendant to maintain the public space in the complex. Id. at 10. But Defendant breached the

contract and never swept around Plaintiff’s unit or the staircase. Id. Plaintiff claims he has

suffered reduced property value and loss of enjoyment of life as a consequence of the breach. Id.

Both the “contamination” and the trash accumulation remain at Plaintiff’s condominium. See id.

at 6, 11. On May 16, 2018, Plaintiff spoke by telephone with an unidentified representative of


                                                            
1
  In the context of the Amended Complaint, the Court construes “HOA” to mean Home Owners
Association.
2
  The Court has no information as to the identity of the defendants in that suit.
                                                 2
 
Defendant who “affirmed” that Plaintiff’s race (Asian-American) “was the motivator for disdain.”

Id. at 9.

II.           Procedural History

              Plaintiff filed this suit on June 1, 2018.             ECF No. 1.     Pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(i), the Honorable Lewis T. Babcock issued an Order to Dismiss in Part and Draw

Case on July 31, 2018. ECF No. 5. In that Order, he identified the following four causes of action

in the Complaint: (1) ADA claims, (2) 42 U.S.C. § 1981 retaliation, (3) claims for “environmental

harassment,” and (4) “Colorado state tort[s].”3 Id. at 3. He dismissed with prejudice Plaintiff’s

ADA claims as legally frivolous. Id. at 6.                     He also noted that Plaintiff’s “environmental

harassment” and Colorado tort claims may be barred by the doctrine of res judicata, due to

Plaintiff’s previous lawsuits that were premised on the alleged contamination of his condominium.

Id. at 3-4. But Judge Babcock declined to dismiss those claims, because he could not determine

whether privity existed between Defendant here and the defendants in the previous suits. Id. at 4.

He further found it inappropriate to rule on the merits of Plaintiff’s 42 U.S.C. § 1981 claim. Id. at

8. Accordingly, Judge Babcock dismissed the ADA claims with prejudice, dismissed the claims

of “environmental harassment” and “Colorado torts” without prejudice, and ordered assignment

to the Honorable R. Brooke Jackson. Id. at 8.

              Plaintiff filed the operative Amended Complaint on September 17, 2018, reasserting the

same four causes of action. See ECF No. 14 at 3-4. I construe the allegations to state an injury to

himself by the “contamination” and to his property from the trash. Defendant filed the present

Motion to Dismiss on October 9, 2018, ECF No. 19, which was fully briefed on December 7, 2018,

see ECF No. 39.


                                                            
3
    I discuss below whether Plaintiff states a claim for relief alleging state law torts.
                                                    3
 
                                     LEGAL STANDARDS

I.     Fed. R. Civ. P. 12(b)(1)

       Rule 12(b)(1) empowers a court to dismiss a complaint for “lack of subject matter

jurisdiction.” Dismissal under Rule 12(b)(1) is not a judgment on the merits of a plaintiff’s case,

but only a determination that the court lacks authority to adjudicate the matter. See Castaneda v.

INS, 23 F.3d 1576, 1580 (10th Cir. 1994) (recognizing federal courts are courts of limited

jurisdiction and may only exercise jurisdiction when specifically authorized to do so). A court

lacking jurisdiction “must dismiss the cause at any stage of the proceeding in which it becomes

apparent that jurisdiction is lacking.” Full Life Hospice, LLC v. Sebelius, 709 F.3d 1012, 1016

(10th Cir. 2013). A Rule 12(b)(1) motion to dismiss must be determined from the allegations of

fact in the complaint, without regard to mere conclusory allegations of jurisdiction. Smith v. Plati,

258 F.3d 1167, 1174 (10th Cir. 2001). The burden of establishing subject matter jurisdiction is on

the party asserting jurisdiction. Butler v. Kempthorne, 532 F.3d 1108, 1110 (10th Cir. 2008).

Accordingly, Plaintiff in this case bears the burden of establishing that the Court has jurisdiction

to hear his claims.

       Generally, Rule 12(b)(1) motions to dismiss for lack of subject matter jurisdiction take

two forms. Holt v. United States, 46 F.3d 1000, 1002 (10th Cir. 1995).

       First, a facial attack on the complaint’s allegations as to subject matter jurisdiction
       questions the sufficiency of the complaint. In reviewing a facial attack on the
       complaint, a district court must accept the allegations in the complaint as true.

               Second, a party may go beyond allegations contained in the complaint and
       challenge the facts upon which subject matter jurisdiction depends. When
       reviewing a factual attack on subject matter jurisdiction, a district court may not
       presume the truthfulness of the complaint’s factual allegations. A court has wide
       discretion to allow affidavits, other documents, and a limited evidentiary hearing to
       resolve disputed jurisdictional facts under Rule 12(b)(1). In such instances, a
       court’s reference to evidence outside the pleadings does not convert the motion to
       a Rule 56 motion.

                                                 4
 
Id. at 1002-03 (citations omitted). The present motion launches a facial attack on this Court’s

subject matter jurisdiction; therefore, the Court will accept the truthfulness of the Amended

Complaint’s factual allegations for its Rule 12(b)(1) analysis.

II.       Fed. R. Civ. P. 12(b)(6)

          “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Plausibility,

in the context of a motion to dismiss, means that the plaintiff pled facts which allow “the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged.” Id.

Twombly requires a two-prong analysis. First, a court must identify “the allegations in the

complaint that are not entitled to the assumption of truth,” that is, those allegations that are legal

conclusions, bare assertions, or merely conclusory. Id. at 679. Second, the Court must consider

the factual allegations “to determine if they plausibly suggest an entitlement to relief.” Id. at 681.

If the allegations state a plausible claim for relief, such claim survives the motion to dismiss. Id.

at 680.

          Plausibility refers “to the scope of the allegations in a complaint: if they are so general that

they encompass a wide swath of conduct, much of it innocent, then the plaintiffs have not nudged

their claims across the line from conceivable to plausible.” SEC v. Shields, 744 F.3d 633, 640 (10th

Cir. 2014) (quoting Khalik v. United Air Lines, 671 F.3d 1188, 1191 (10th Cir. 2012)). “The nature

and specificity of the allegations required to state a plausible claim will vary based on context.”

Safe Streets All. v. Hickenlooper, 859 F.3d 865, 878 (10th Cir. 2017) (quoting Kan. Penn Gaming,

LLC v. Collins, 656 F.3d 1210, 1215 (10th Cir. 2011)). Thus, while the Rule 12(b)(6) standard

does not require that a plaintiff establish a prima facie case in a complaint, the elements of each

                                                     5
 
alleged cause of action may help to determine whether the plaintiff has set forth a plausible claim.

Khalik, 671 F.3d at 1191.

       However, “[t]hreadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678. The complaint must provide “more

than labels and conclusions” or merely “a formulaic recitation of the elements of a cause of action,”

so that “courts ‘are not bound to accept as true a legal conclusion couched as a factual allegation.’”

Twombly, 550 U.S. at 555 (quoting Papasan v. Allain, 478 U.S. 265, 286 (1986)). “Determining

whether a complaint states a plausible claim for relief will . . . be a context-specific task that

requires the reviewing court to draw on its judicial experience and common sense.” Iqbal, 556

U.S. at 679. “[W]here the well-pleaded facts do not permit the court to infer more than the mere

possibility of misconduct,” the complaint has made an allegation, “but it has not shown that the

pleader is entitled to relief.” Id. (quotation marks and citation omitted).

III.   Treatment of a Pro Se Plaintiff’s Complaint

       A federal court must construe a pro se plaintiff’s “pleadings liberally, applying a less

stringent standard than is applicable to pleadings filed by lawyers. [The] court, however, will not

supply additional factual allegations to round out a plaintiff’s complaint or construct a legal theory

on plaintiff’s behalf.”   Whitney v. New Mexico, 113 F.3d 1170, 1173-74 (10th Cir. 1997)

(quotations and citations omitted). The Tenth Circuit interpreted this rule to mean, “if the court

can reasonably read the pleadings to state a valid claim on which the plaintiff could prevail, it

should do so despite the plaintiff’s failure to cite proper legal authority, his confusion of various

legal theories, his poor syntax and sentence construction, or his unfamiliarity with pleading

requirements.”    Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991).              However, this

interpretation is qualified in that it is not “the proper function of the district court to assume the


                                                  6
 
role of advocate for the pro se litigant.” Id. Accordingly, the court must “not supply additional

facts, nor . . . construct a legal theory for plaintiff that assumes facts that have not been pleaded.”

Peterson v. Shanks, 149 F.3d 1140, 1143 (10th Cir. 1998) (citing Dunn v. White, 880 F.2d 1188,

1197 (10th Cir. 1989)).

                                           DISCUSSION

       Defendant seeks dismissal on three grounds. First, Plaintiff’s ADA claims should be

dismissed, because Judge Babcock already dismissed them with prejudice.                  Second, the

“environmental harassment” and Colorado tort claims should be dismissed, because they are

barred by the doctrine of res judicata. Third, dismissal of the same claims is also warranted,

because the applicable statute of limitations has expired.

       As a preliminary matter, I have not found a cause of action in Colorado, or any other

applicable statute, for “environmental harassment.” Further, Plaintiff’s Amended Complaint does

not identify a common law tort on which to base such a claim. The only statutes Plaintiff cites are

Colo. Rev. Stat. §§ 13-21-102 and 13-21-102.5. Those sections do not provide a cause of action,

but determine the damages available to a successful plaintiff. Since these claims do not state an

entitlement to relief, I respectfully recommend that they be dismissed.

       Instead, in addition to the claims identified by Judge Babcock, I perceive facts in the

Amended Complaint that could support claims for premises liability and breach of contract.

Adhering to the Tenth Circuit’s directive that a Court should not dismiss a pro se plaintiff’s

complaint if it provides factual allegations that plausibly state a claim to relief, I will address

whether Plaintiff has alleged cognizable claims under those theories as well.




                                                  7
 
I.      ADA Claims

        Defendant first argues Plaintiff’s ADA claims should be dismissed, because Judge

Babcock already dismissed them with prejudice. In his Order to Dismiss in Part and to Draw Case,

Judge Babcock dismissed the ADA claims as frivolous, because the facts alleged in the original

Complaint did not plausibly state a cognizable claim under any of the three titles of the ADA. See

ECF No. 5 at 5. Specifically, he found Title I was inapplicable, because Plaintiff did not allege a

necessary employment relationship with Defendant. Id. Title II could not support the claim,

because Plaintiff did not allege he was denied the public services, programs, or activities that are

covered in that Title. Id. at 5-6. Most relevant here, Judge Babcock also found that Title III could

not support a claim, because it only provides for injunctive relief, and Plaintiff exclusively sought

money damages. Id. at 6 (citing Phillips v. Tiona, 508 F. App’x 737, 754 (10th Cir. 2013)).

        Defendant now argues the ADA claims in the Amended Complaint should be dismissed,

because they are “not distinguishably different from the allegations in his original Complaint.”

ECF No. 19 at 3. However, Defendant acknowledges one important exception—the Amended

Complaint adds allegations pertaining to “handicap parking.” See, e.g., ECF No. 14 at 4, 11, 14.

In the Amended Complaint’s section for “Request for Relief,” Plaintiff seeks the “Court Order

. . . [Defendant] provides me a Handicap parking space.” Id. at 14. Construing the document

liberally, I perceive this as a request for injunctive relief under Title III of the ADA. Still, Plaintiff

does not allege facts to support the claim.

        Title III imposes obligations on certain parties to comply with the ADA. With respect to

handicap parking, it “imposes compliance obligations only on a party ‘who owns, leases (or leases

to), or operates a place of public accommodation.’” Burningham v. TVI, Inc., No. 2:17-cv-00363-

TC, 2017 WL 4857555, at *4 (D. Utah Oct. 25, 2017) (quoting 42 U.S.C. § 12182(a)). Thus, to


                                                    8
 
state a claim, Plaintiff must allege Defendant owns, leases, or operates the parking lot at his

condominium. See id. (finding that an entity “cannot be liable for defects in [a] parking lot” under

the ADA unless it “owns, leases, or operates the parking lot”). But here, this allegation is absent

from the Amended Complaint. Plaintiff appears to allege that Defendant had a “contract for

sweeping on public space in [his] complex[.]” ECF No. 14 at 10. This allegation does not state

that Defendant owns, leases, or operates the parking lot. Although Plaintiff proceeds pro se, I will

not add the necessary factual allegation to round out a claim. Peterson, 149 F.3d at 1143. This is

a “fatal omission” for any claim for injunctive relief based on Title III. Burningham, 2017 WL

4857555, at *4. Accordingly, I respectfully recommend the claim be dismissed.

II.           Res Judicata

              Defendant argues Plaintiff’s “environmental harassment” and “Colorado tort claims”

should be dismissed, because they are barred by the doctrine of res judicata. In his Order, Judge

Babcock explicitly recognized that “the claims alleged under . . . ‘environmental harassment’[]

and Colorado tort law may be barred by res judicata” based on Plaintiff’s previous suits for the

alleged contamination of his condominium. ECF No. 5 at 3-4. Specifically, Judge Babcock

identified cases 16-cv-03111-LTB and 17-cv-02830-LTB as potential cases that may bar this suit.

But he declined to dismiss the claims, because it was unclear whether privity existed between the

defendants in those suits and Defendant here. Id. at 4. The defendants in both of those suits

included Hipple and Smith,4 who are also identified among the allegations in the Amended

Complaint. See ECF No. 14 at 5.



                                                            
4
  I take judicial notice of the defendants in suits 16-cv-03111-LTB and 17-cv-02830-LTB. Fed.
R. Evid. 201 allows courts to take judicial notice of facts ‘at any stage of the proceeding’ if the
facts are ‘not subject to reasonable dispute.’” Winzler v. Toyota Motor Sales U.S.A., Inc., 681 F.3d
1208, 1212-13 (10th Cir. 2012). A court can take judicial notice of “documents and docket
                                                   9
 
              Defendant argues that Plaintiff’s claims are barred, because all the necessary elements for

res judicata are met, primarily that Hipple and Smith are in privity with Defendant. ECF No. 19

at 3-5. “The doctrine of res judicata, or claim preclusion, will prevent a party from relitigating a

legal claim that was or could have been the subject of a previously issued final judgment.”

MACTEC, Inc. v. Gorelick, 427 F.3d 821, 831 (10th Cir. 2005). “To apply the doctrine of res

judicata, three elements must exist: (1) a [final] judgment on the merits in an earlier action;

(2) identity of parties or privies in the two suits; and (3) identity of the cause of action in both

suits.” Wilkes v. Wyo. Dep’t of Emp’t Div. of Labor Standards, 314 F.3d 501, 504 (10th Cir. 2002)

(alteration in original) (quoting King v. Union Oil Co., 117 F.3d 443, 444-45 (10th Cir. 1997)).

              At issue here is the element of privity. “Privity requires, at a minimum, a substantial

identity between the issues in controversy and showing the parties in the two actions are really and

substantially in interest the same.” Pelt v. Utah, 539 F.3d 1271, 1281 (10th Cir. 2008) (quoting

Lowell Staats Mining Co. v. Phila. Elec. Co., 878 F.2d 1271, 1275 (10th Cir. 1989)). “There is no

definition of ‘privity’ which can be automatically applied to all cases involving the doctrines of

res judicata . . . .” Satsky v. Paramount Commc’ns, Inc., 7 F.3d 1464, 1468 (10th Cir. 1993)

(quoting Lowell Staats, 878 F.2d at 1274-75). “[T]he issue of whether privity exists is a question

of fact[.]” Pelt, 539 F.3d at 1280.

              Defendant attempts to satisfy this factual question by submitting an exhibit that shows

Defendant and Hipple and Smith are in privity. ECF No. 19 at 4 (citing ECF No. 19-1). However,

this argument requires me to consider a document that is outside the pleadings. While the Tenth

Circuit permits consideration of documents outside the pleadings on a Rule 12(b)(6) motion in



                                                            
materials filed in other courts.” Stan Lee Media, Inc. v. Walt Disney Co., 774 F.3d 1292, 1298 n.2
(10th Cir. 2014).
                                                10
 
certain circumstances, Defendant does not satisfy the necessary burden here. The Tenth Circuit

has provided that where a “document is referred to in the complaint and is central to the plaintiff’s

claim, a defendant may submit an indisputably authentic copy to the court to be considered on a

motion to dismiss.” GFF Corp. v. Associated Wholesale Grocers, Inc., 130 F.3d 1381, 1384 (10th

Cir. 1997). However, Defendant does not attempt to meet any of those elements. See ECF No. 19

at 3-5. For example, nothing suggests Plaintiff concedes the purported contract is genuine. Further

militating against consideration of the document is the fact that it was not submitted with an

affidavit of its authenticity. Ivar v. Elk River Partners, LLC, No. 09-cv-00453-CMA-CBS, 2010

WL 331915, at *1 (D. Colo. Jan. 27, 2010) (declining to consider documents that were not

accompanied by “any affidavit or other certification explaining that these documents are what they

purport to be”); Smith v. Argent Mortg. Co., 237 F.R.D. 436, 438-39 (D. Colo. 2006) (declining to

consider a document without an “affidavit, declaration, verified statement under penalty of perjury,

or other foundation of admissibility”). Because Defendant has failed to show it was in privity with

the defendants in the previous suits, I cannot recommend dismissing the claims at this stage in the

litigation.

III.    Statute of Limitations

        Defendant also argues that the “environmental harassment” and “Colorado tort claims”

should be dismissed, because they are barred by the statute of limitations. ECF No. 19 at 5-6.

Defendant argues that both sets of claims are governed by the two-year statute of limitations in

Colo. Rev. Stat. § 13-80-102. Id. at 6. That statute covers all “[t]ort actions, including but not

limited to actions for negligence, trespass, malicious abuse of process, malicious prosecution,

outrageous conduct, interference with relationships, and tortious breach of contract[.]” § 13-80-




                                                 11
 
102(1)(a). Plaintiff’s response does not dispute that a two-year statute of limitations applies. See

ECF No. 29 at 8.

              I find this argument irrelevant as applied to the facts in the Amended Complaint. Most

critically, as I already discussed, I have found that the “environmental harassment” and “Colorado

torts” are not available causes of action. Moreover, Plaintiff does not allege Defendant had any

obligations at his complex until January 2017, which is still within the limitations period. ECF

No. 14 at 10. I perceive no plausible claim against Defendant that could be barred by a two-year

statute of limitations. Still, Plaintiff does not rebut the argument that a two-year limitations period

applies to his claims. See ECF No. 29 at 8. To the extent that Plaintiff brings claims based on

conduct that occurred before June 1, 2016, I respectfully recommend they be dismissed.

IV.           Additional Claims

              The Tenth Circuit has directed that “if the court can reasonably read the pleadings to state

a valid claim on which the plaintiff could prevail, it should do so despite the plaintiff’s failure to

cite proper legal authority, his confusion of various legal theories, his poor syntax and sentence

construction, or his unfamiliarity with pleading requirements.” Hall, 935 F.2d at 1110. I perceive

two additional legal theories within the Amended Complaint that might serve as claims for relief

in this case. First, Plaintiff alleges facts that could support a claim for premises liability. Second,

Plaintiff asserts Defendant breached a contract with the “HOA,” and he seeks to recover on that

breach.5


                                                            
5
   I also note that the facts alleged do not support a negligence claim. First, absent a contract,
Defendant did not have a legal duty to protect Plaintiff from suffering physical harm. “Generally,
. . . the law does not impose a duty upon a person to take action for the protection of another . . . .”
Perreira v. State, 768 P.2d 1198, 1208 (Colo. 1989). To the extent that the alleged contract
between “Owner” and “HOA” created a duty, that claim may only be redressed through the
contract. “A breach of a duty which arises under the provisions of a contract between the parties
must be redressed under contract, and a tort action will not lie. A breach of a duty arising
                                                 12
 
              A.             Premises Liability

              The allegations in the Amended Complaint suggest Plaintiff asserts a claim for premises

liability. Colorado’s premises liability act “imposes certain duties upon landowners to promote

responsibility by both landowners and those on the land and to ensure that an injured party[] [is]

ab[le] to recover” for his or her injuries. Henderson v. Master Klean Janitorial, Inc., 70 P.3d 612,

615 (Colo. App. 2003).                                 A landowner’s respective duties to an individual depend on the

individual’s status as either a trespasser, licensee, or invitee. Lombard v. Colo. Outdoor Educ.

Ctr., Inc., 187 P.3d 565, 570 (Colo. 2008).

              In this suit, Plaintiff apparently seeks to hold Defendant liable for injuries he has suffered

as a result of the contamination that has existed “underneath [the] bedroom” of his condominium

since 2015. ECF No. 14 at 5. However, Plaintiff would not succeed on a claim for premises

liability, because he could only recover if he were injured “while on the real property of another.”

Colo. Rev. Stat. § 13-21-115(2). In this case, he alleges he was injured on land he owns—a

condominium. See ECF No. 14 at 12. Black’s Law Dictionary defines a condominium as a “single

real-estate unit in a multi-unit development in which a person has both separate ownership of a

unit and a common interest, along with the development’s other owners, in the common areas.”

Black’s Law Dictionary (10th ed. 2014). The Colorado Court of Appeals was presented with an

analogous situation in Acierno v. Trailside Townhome Ass’n, Inc., 862 P.2d 975 (Colo. App. 1993).

There, the court addressed the issue of whether an “owner” of a “residence in townhome complex”

could recover against a company that was contracted to “provide management services” for the



                                                            
independently of any contract duties between the parties, however, may support a tort action.”
Hamon Contractors, Inc. v. Carter & Burgess, Inc., 229 P.3d 282, 290 (Colo. App. 2009) (quoting
Town of Alma v. AZCO Constr., Inc., 10 P.3d 1256, 1262 (Colo. 2000)). I address whether Plaintiff
may state a claim for breach of contract below.
                                                13
 
complex’s common areas after she was injured at the community pool. Id. at 976. Ultimately, the

court concluded that the plaintiff could not state a cognizable claim under Colorado’s premises

liability act, because she was not injured on the real property of another, since she was a co-owner

of the property on which she was injured. Id. at 977.

       Here, like the plaintiff in Acierno, Plaintiff alleges he was injured on property he owns—

his condominium. Therefore, he has no claim against Defendant for premises liability and I

recommend Judge Jackson find Plaintiff cannot recover under this theory.

       B.      Breach of Contract

       Plaintiff also alleges Defendant breached a contract with “Owner” and “HOA.” I construe

this allegation as Plaintiff asserting he was injured as a third-party beneficiary of the contract.

Colorado recognizes that a person who is “not a party to an express contract may bring an action

on the contract if the parties to the agreement intended to benefit the nonparty, provided that the

benefit claimed is a direct and not merely an incidental benefit of the contract.” Harwig v. Downey,

56 P.3d 1220, 1221 (Colo. App. 2002). “[T]o achieve the status of a third-party beneficiary, an

intent to benefit the [purported third-party beneficiary] must be apparent from the agreement terms,

surrounding circumstances, or both.” State Farm Fire & Cas. Co. v. Nikitow, 924 P.2d 1084, 1088

(Colo. App. 1995).

       Here, Plaintiff provides a single allegation that a contract existed between Defendant and

“Owner and HOA.” ECF No. 14 at 11. He also alleges his property has been damaged as a result

of Defendant’s breach of the contract. He states that the value of his condominium has declined

because of the trash around his unit. Id. at 10. But there is no other allegation in the Amended

Complaint that could plausibly suggest Plaintiff’s condominium was intended to be a third-party

beneficiary to the contract. Plaintiff has not provided a copy of the alleged contract nor specified


                                                14
 
its terms. Thus, there is no allegation plausibly demonstrating the contract intended Plaintiff’s

property to be a third-party beneficiary. See Nikitow, 924 P.2d at 1088 (examining the terms of

the contract to determine whether a party was intended to be a third-party beneficiary).

Additionally, there is no allegation of the surrounding circumstances of the formation of the

contract to permit such a conclusion. Id. Accordingly, I recommend that Judge Jackson find

Plaintiff cannot recover under a breach of contract theory.

                                                               CONCLUSION

              Plaintiff’s ADA claims do not survive, because Judge Babcock already dismissed the

majority of the claims with prejudice. To the extent Plaintiff asserts a new claim for injunctive

relief under Title III of the ADA, it does not plausibly state an entitlement to relief under Rule

12(b)(6). Additionally, Plaintiff’s “environmental harassment” and “Colorado tort claims” do not

provide a cause of action. Finally, the Amended Complaint does not allege facts sufficient to

plausibly state claims for premises liability or breach of contract. For these reasons, I respectfully

recommend Defendant’s Motion to Dismiss [filed October 9, 2018; ECF No. 19] be granted.6




                                                            
6
  Be advised that all parties shall have fourteen (14) days after service hereof to serve and file
any written objections in order to obtain reconsideration by the District Judge to whom this case
is assigned. Fed. R. Civ. P. 72. The party filing objections must specifically identify those
findings or recommendations to which the objections are being made. The District Court need
not consider frivolous, conclusive or general objections. A party’s failure to file such written
objections to proposed findings and recommendations contained in this report may bar the party
from a de novo determination by the District Judge of the proposed findings and
recommendations. United States v. Raddatz, 447 U.S. 667, 676-83 (1980); 28 U.S.C. §
636(b)(1). Additionally, the failure to file written objections to the proposed findings and
recommendations within fourteen (14) days after being served with a copy may bar the aggrieved
party from appealing the factual and legal findings of the Magistrate Judge that are accepted or
adopted by the District Court. Duffield v. Jackson, 545 F.3d 1234, 1237 (10th Cir. 2008)
(quoting Moore v. United States, 950 F.2d 656, 659 (10th Cir. 1991)).
                                                  15
 
    Dated at Denver, Colorado this 3rd day of April, 2019.

                                                BY THE COURT:




                                                Michael E. Hegarty
                                                United States Magistrate Judge




                                           16
 
